Title: To John Adams from Joseph Wales, 23 January 1797
From: Wales, Joseph
To: Adams, John



Most respected Sir,
Lancaster Jany. 23. 1797

Whilst engaged in more Important concerns,—and contemplating the additional burthen that will soon be on your mind;—I presume your goodness, will readily excuse my soliciting the relaxation of a few moments.—
By a line just received from my worthy friend Mr. Cranch, I am informed of your kindness in so far attending to my situation, as that you have taken with you, a letter I wrote him on the subject, the 7th. of Novr. last—& by which you are made acquainted with my late misfortunes—and that the Author of every good hath seen fit to reduce me to the necessity of asking favor’s of my friends:—This—to an Independant mind, cannot be the most desirable business—but as Mr. Cranch has advised me to address the Vice-President on the subject—permit me most worthy Sir, to give you the trouble of recurring to said letter—and all I can add is—Altho’ my appearance is robust, my constitution is not now, equal to geting a comfortable living by labour on the Farm—and feeling myself capable of serving my Country in almost any Office, where attention and accuracy in keeping Accounts are essential—I respectfully solicit some such appointment as will enable me to gain a support—Should there be a Vacancy—and you think proper to let me fill it—so far as my honest exertions shall be necessary, I trust you will not have to regret a misplaced confidence.
I am Dear sir, with gratful esteem, / and sincere respect, your most / Obedient, and most / humble Servant

Joseph Wales.